THAYFR, Circuit Judge.
I am unable to concur in the foregoing opinion of the majority, and, in order to make the reasons for my dissent more clear, it is necessary to make a brief further reference to the facts as disclosed by the record: The work of excavating the pumping station, which is described in the majority opinion, had been in progress about six weeks prior to the accident; and during that period the plaintiff’s son Phineas Hopkins had been employed merely as a trammer, or an ordinary laborer, to remove loose rock as it was broken down by the miners. He was not a practical miner when he was employed by the defendant company, but had been raised on a farm, and had worked for a time as a teamster in a lumber yard. Testimony was offered by the plaintiff and admitted by the trial court which established the following facts: The pumping station, which was 50 feet long, and from 30 to 35 feet wide and 10 or 12 feet high, was not excavated out of solid rock, but in rock which had fissures and fractures therein, through which water percolated. Nearly a month before the accident, and before the pumping station had been excavated to the full extent contemplated, and while the excavation was under way, the head timber man of the defendant company, King, after examining the premises, advised its general foreman, Sisk, that, owing to the slippery character of the ground, the excavation ought to be caught up with timbers before *306it had proceeded too far, as otherwise it woidd be dangerous. The same foreman was advised by a practical miner by the name of Bird-sail about the 8th of March that the excavation ought to be timbered before the work of excavation proceeded further, as it was very dangerous. These warnings were both disregarded, the work -was allowed to proceed, and an excavation was made of the dimensions heretofore stated, leaving in the meantime nothing to support the roof but a single pillar of earth and rock about 8 by xo feet in dimensions, which was left standing at the extreme end of the excavation immediately adjoining the shaft. Orders were eventually given to shoot out this support, and it was removed before an)r timbering was done; and when such order was given,'or shortly prior thereto, the shift boss, Wilson, advised Sisk, the foreman, and Rickard, the superintendent of the mine, who gave the order, that the ground was dangerous, and that timbers ought to be put in before the support was removed, but this warning was also disregarded. Some rock fell out of place as the excavation progressed before it was fully completed, and shortly after the support at the end thereof was shot down a very large mass of.rock fell; and it was not till then that any effort was made to support the roof of the excavation by timbers, although it was substantially completed, and nothing remained to be done but to dress, down the side walls. The plaintiff below did offer to show by practical miners what was the proper way to make an excavation like this pumping station with reference to securing it overhead by timbers, but the first time a question to this effect was propounded to a witness (Birdsall) it was objected to by counsel for the defendant company as being a question “for the jury to decide,” and the objection was sustained for this reason, whereupon the plaintiff, as the record shows', duly excepted. In view of the testimony aforesaid, the record, in my opinion, contains abundant evidence, which was admitted b)r the trial court as competent and relevant, to warrant the conclusion by any jury that the excavation was made in a negligent and reckless manner, which endangered the lives of all who were engaged in the work. This conclusion is reached substantially in the opinion of the majority. The majority opinion contains the statement that “the trial court ruled out all evidence tending to show negligence in the manner of excavating the chamber prior to March i8th.” But this statement evidently refers to the action of the trial court in refusing to permit practical miners to testify how, according to the custom of miners, the excavation ought to have been timbered. The trial court in its charge remarked incidentally that it had ruled out testimony of that character, and the record supports that statement. It did not, however, exclude the testimony above alluded to, which was in itself sufficient to convince any jury that the excavation was carelessly made; and the trial court clearly erred in its 'charge when it made the remark quoted in the majority opinion: “There is no testimony in this case showing that the defendant was negligent in making the original excavation in the manner in which it did.” That is an error, however, of which the defendant cannot be heard to complain, and from which it ought to derive no benefit. If it desired to show that *307the excavation in question was properly made, it should have introduced evidence to that effect, as there was abundant proof to the contrary. Moreover, if, as the majority opinion suggests, the lower com i tried the case on the theory that it was immaterial whether the pumping station had been excavated properly or improperly, and if that was an erroneous theory, the defendant ought not to complain because it induced the court to adopt that view by its objections to evidence, and by insisting that it was the correct view. It is very clear that the plaintiff’s counsel did not bring the suit or prosecute it upon any such theory, and, even if the trial court did not admit all of the testimony which the plaintiff offered with a view of showing that the station was not excavated as it should have been, yet it did admit enough evidence to make it plainly apparent that the work in question was done carelessly, and that the excavation was rendered needlessly unsafe.
The principal proposition, however, which is enunciated in the majority opinion, is that the negligence of the defendant .company, conceding it to have been negligent, was not the proximate cause of the injury. This proposition implies, of course, that, after having rendered the excavation needlessly unsafe by failing to shore up the roof with timbers as the work of excavation progressed, the defendant could then call upon its employes to make it sale, and, if they were hurt while so doing, assert that it was not its fault. I have not been able to conclude that this is either a sound or a just doctrine. The cases cited in its support are cases where the place was rendered unsafe without the master’s fault, as where in doing some necessary work in a proper manner the place where the servant worked was rendered temporarily insecure. In the case in hand the place was needlessly made unsafe by the master's negligence. But, aside from this view, the question of proximate cause in a given case is ordinarily one for the jury. It is a question of fact to be determined in view of the circumstances of fact attending the particular occurrence, as was said by the supreme court in Railway Co. v. Kellogg, 94 U. S. 469, 474, 24 L. Ed. 256, and by this court in Southern Pac. Co. v. Yeargin, 109 Fed. 436, 439. Besides, in the case in hand nothing occurred after the defendant’s negligence to break the natural sequence of events, and interpose some other efficient cause. The defendant made this place dangerous without airy necessity for so doing, and immediately ordered its servants (the deceased among the number) to remedy the defect by shoring up the roof,-that, ought to have been shored up as the work progressed, and by removing the rock which had fallen from the roof onto the floor of the excavation. I11 the light of these facts, the only charge, as it would seem, that ought to he brought: against the deceased, is that he was guilty of contributory negligence in consenting to work in such a place, rather than that his consenting to do the work which he was ordered to do was the sole efficient cause of his death. 1 am willing to concede that if the deceased had worked out in the open excavation, where stones were dropping from the roof, he would have been guilty of contributory negligence. But the proof shows incontestably that he was not so working; that lie stood at the time he was *308killed under a narrow covered way, protected overhead by timbers, where he was at least measurably safe, and was pulling in loose rock with an iron hook, and tramming them along the covered way to the shaft. He was a young man (not yet twenty-one years old), and inexperienced in mining; and he was in company with experienced miners, whose presence and example would naturally have much influence on the conduct of a young man of his age. Under these circumstances, no court ought to say, as a matter of law, that he was gúilty ol contributory negligence in being where he was at the time of his death. Whether he was thus guilty was, in my opinion, a question for the jury; and that question was decided by the jury in his favor, and, as I think, correctly decided. After a careful perusal of the testimony I am of opinion that the failure of the defendant company to shore up the excavation as the work progressed, thereby rendering it exceedingly dangerous, was the efficient cause of the death of the plaintiff’s son; that the verdict was for the right party; that no errors were committed to the prejudice of the defendant of which it can be heard to complain; and that the judgment below ought to be affirmed.